DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/24/2020 and 07/22/2019 have been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in an email communication with attorney Ronald J. Ward (Reg. No. 54,870) on September 7, 2021. The Examiner and the Applicant's Attorney have arrived at an agreement on amendments that will be applied to the following claims. The claims has been amended as follows:

Claim 5. (Currently Amended) The method of claim 1, wherein the NUM parameter is a subcarrier spacing parameter, a symbol length parameter, a slot length parameter, a Cyclic Prefix (CP) length parameter, a number of subcarriers per resource block, a number of resource blocks with a given bandwidth, or a minislot length parameter.

Claim 13. (Currently Amended) The method of claim 1, further comprising using the determined time Tss for one or more operational tasks comprising: 

combining samples received over the determined time Tss into a measurement result, 
determining a cell identification (ID) based on the one or more SS received during the time Tss, 
completing a synchronization procedure within the time Tss, 
completing the measurement or obtaining a result of the measurement within the time Tss, 
time stamping the result of the measurement within the time Tss, 
performing filtering of samples of the one or more SS adaptively based on the time Tss, 
refraining from changing an RF parameter of a receiver in the wireless device during time Tss, 
configuring the receiver to use the same set of receiver beams to receive the one or more SS during the time Tss, 
configuring layer 1 and/or layer 3 filtering adaptively based on the time Tss, 
determining, based on the time Tss, an amount of time relative to a time of measurement of the one or more SS within which to transmit an UL transmission in response to the measurement of the one or more SS, 
determining, based on the time Tss, an amount of time needed to acquire an UL transmission timing, 
indicating the time Tss to another node, and 
storing the time Tss for future use.

Claim 14. (Currently Amended) A method of operating a network node in a wireless communications network, the method comprising: 
synchronization signals (SS) based on a first cell identification (ID); 
transmitting, during a second time period t2, at least a portion of one or more beamformed SS based on the first cell ID; 
determining a time Tss for the network node to use in association with a measurement, made by a wireless device, of the one or more non-beamformed SS or the one or more beamformed SS.

Claim 26. (Currently Amended) A network node for a wireless communications system comprising: 
at least one radio unit comprising at least one transmitter and at least one receiver; 
at least one processor operably coupled to the at least one radio unit; and 
memory comprising instructions executable by the at least one processor whereby the radio access node is operable to perform a method comprising: 
transmitting, during a first time period t1, at least a portion of one or more non-beamformed synchronization signals (SS) based on a first cell identification (ID);
transmitting, during a second time period t2, at least a portion of one or more beamformed SS based on the first cell ID;
determining a time Tss for the network node to use in association with a measurement, made by a wireless device, of the one or more non-beamformed SS or the one or more beamformed SS.

REASONS FOR ALLOWANCE
Claims 1-17, 19-22, 25 and 26 are allowed. Claims 18, 23, 24 and 27-29 were canceled.
The following is an examiner’s statement of reasons for allowance.


Regarding independent claim 1, the closest prior art Malladi et al. (US 2012/0122446) (provided in the IDS), hereinafter “Malladi” discloses a mobile with a searcher used to detect timing information respectively associated with primary synchronization channels (PSCs) and associated cells (Malladi, Fig. 7, [0077]). Timing information is also calculated based on the receiving information utilized to facilitate locating a desired cell. Malladi further discloses that the mobile device detects secondary synchronization channels (SSCs) in addition to the PSCs (Malladi, Fig. 8, [0079]-[0080]). The mobile device utilizes the PSCs to detect blindly a CP length. The mobile device uses the PSCs, SSCs, and CP lengths to facilitate selecting a cell, which can be the desired base station (e.g., base station having the strongest signal) with which the mobile device can desire to establish communication (Malladi, [0081]).

Regarding independent claim 14, the closest prior art Gao et al. (US 2019/0229961), hereinafter “Gao” discloses a single beam deployment and two examples multi-beam based (Gao, Fig. 5, [0055]). As shown, the UE can blindly detect synchronization positions by detecting energy peaks of synchronization. Synchronization signals are transmitted in a predetermined signal transmission pattern within a signal transmission period (Gao, [0056]). The predetermined signal transmission pattern is used to indicate information on synchronization signal transmission, like the transmission time index for the synchronization signals. In such a way, it is possible to use the signal transmission pattern to indicate information on synchronization signal transmission like the transmission time index, which is rather useful especially for an initial access process.

Regarding independent claim 14, the closest prior art Doostnejad et al. (US 2018/0006702), hereinafter “Doostnejad” discloses that a beamforming protocol is based on a sequential sector sweep training, where a first station transmits a synchronization signal (SS) beamformed in different angles over different time symbols; and a second station applies an omnidirectional beam and scans over a plurality of time symbols to detect a best cell identifier (ID) and beam ID of the first station, and sends to the first station feedback indicating the best cell ID and the best beam ID. According to this beamforming protocol, the first station may then transmit with an omnidirectional beam to allow the second station to scan through different receive beams (Doostnejad, [0108]).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method of operating a wireless device in a wireless communications network, the method comprising: 
obtaining: 
a numerology parameter NUM used by a network node to transmit at least a portion of one or more synchronization signals (SS) during a first time period, t1, and a second time period, t2, 
periodicity parameters T1 and T2 of the one or more SS transmitted during the first and second time periods, t1 and t2, respectively, and 
bandwidth parameters BW1 and BW2 and bandwidth center parameters BWG1 and BWC2 for the one or more SS during the first and second time periods, t1 and t2, respectively; 
determining one or more antenna configuration characteristics C of the network node operable to transmit the at least a portion of the one or more SS during the first and second time periods t1 and t2; and 
based on the NUM, T1, T2, BW1, BWC1, BW2, and BWC2 parameters and the one or more C characteristics, determining a time Tss associated with a measurement of the one or more SS” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claim 25 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Additionally, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method of operating a network node in a wireless communications network, the method comprising: 
transmitting, during a first time period t1, at least a portion of one or more non-beamformed SS based on a first cell ID; 
transmitting, during a second time period t2, at least a portion of one or more beamformed SS based on the first cell ID; 
determining a time Tss for the network node to use in association with a measurement, made by a wireless device, of the one or more non-beamformed SS or the one or more beamformed SS” as recited in independent claim 14 when considering the claim as a whole. The same rationale applies to independent claim 26 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473